Citation Nr: 0432578	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  02-15 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for cervical disc 
disease, to include as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as depression).

3.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to March 
1981; she also had prior active duty totaling 2 years, 5 
months, and 16 days and served in the reserves from December 
1981 to March 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in September 2000 and 
January 2002 by the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).  In a September 2000 
rating decision, the RO, in pertinent part, denied service 
connection for depression secondary to the veteran's service-
connected bilateral knee disabilities and total abdominal 
hysterectomy with history of adhesive disease, uterine 
fibroids and C-sections and for a lumbar spine disorder 
secondary to the veteran's service-connected bilateral knee 
disabilities as not well grounded.  In a VA Form 21-4138 
dated February 13, 2001, the veteran asked for 
reconsideration of these denials and proffered two physician 
statements in support of her request.  The Board construes 
this submission as a notice of disagreement with the 
September 2000 rating decision.  38 C.F.R. § 20.201 (2003).  

In a January 2002 rating decision the RO denied service 
connection for an acquired psychiatric disorder, cervical 
disc disease, post-operative, and a lumbar spine disorder on 
the merits.

The appellant testified at a Central Office (CO) hearing held 
in Washington, DC before the undersigned Veterans Law Judge 
in September 2004; a copy of the hearing transcript is 
associated with the claims file.  At that hearing, the 
veteran's representative noted that the veteran's testimony 
should be considered as raising an informal claim for service 
connection for high blood pressure (hypertension).  In 
addition, the Board views an August 1999 letter addressed to 
the veteran's Senators, and later received by the RO in 
August 2000, as a request to reopen her previously denied 
service-connection claim for migraine headaches.  These 
issues are referred to the RO for appropriate action.

In November 2004, the Board received copies of an October 
2004 VA neurosurgery record and three lay statements - from 
the veteran's spouse and two daughters - dated October 14, 
2004, September 29, 2004, and undated.  This submission was 
accompanied by a waiver of her right to have the RO consider 
the evidence.  Since the submitted evidence was not generated 
until after expiration of the 90-day period, the Board finds 
that there was good cause for the delay and accepts the 
evidence for consideration.  38 C.F.R. § 20.1304(b) (2003). 

The issue of service connection for cervical disc disease and 
the remaining issues are being remanded and are addressed in 
the REMAND portion of the decision below and REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on her part.


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
cervical disc disease at C4-C5, status post cervical 
discectomy; the appellant was informed of this decision the 
same month but did not file a notice of disagreement within 
one year of notification.

2.  Evidence added to the record since the August 1998 rating 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the appellant's claim. 


CONCLUSIONS OF LAW

1.  The August 1998 rating decision, denying service 
connection for cervical disc disease, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
August 1998 rating decision sufficient to reopen the 
appellant's claim for service connection for cervical disc 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) was enacted and became 
effective.  It is applicable to all claims for VA benefits, 
to include claims to reopen.  Besides eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, it provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim and 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  In August 2001, VA issued regulations to 
implement the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for cervical disc disease was received in August 2000, these 
regulatory provisions do not apply.  The Board observes, 
however, that the VCAA appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for cervical disc disease, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating the appellant's claim.  This is 
so because the Board is taking action favorable to the 
appellant in reopening the veteran's service-connection claim 
for cervical disc disease, and the decision at this point 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

New and Material Claim to Reopen Service Connection for 
Cervical Disc Disease

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for 
cervical disc disease.  Although the RO denied service 
connection for cervical disc disease in the January 2001 
rating decision, the requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in an August 1998 
rating decision, the RO initially denied service connection 
for cervical disc disease as not well grounded, noting that 
service medical records did not show complaints of, or 
treatment for, a cervical spine disorder and records failed 
to show such disorder was incurred in, or aggravated by, 
military service.  The veteran was informed of this decision 
the same month but did not file a notice of disagreement with 
that decision within one year of notification.  In August 
2000, the veteran asked to reopen her claim for service 
connection for her cervical disc disease.  In a January 2002 
rating decision, in pertinent part, the RO denied the 
veteran's claim for service connection for cervical disc 
disease.  

Since the veteran did not perfect a timely appeal of the 
August 1998 rating decision, it became final and is not 
subject to revision on the same factual basis.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) (2004), 
20.1103 (2003).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record, and for the reasons and bases set forth below 
concludes that new and material evidence sufficient to reopen 
the appellant's claim for service connection for cervical 
disc disease has been received.  

The evidence presented or secured since the August 1998 
rating decision includes the veteran's September 2004 
testimony, three lay statements received in November 2004, 
and February 2001 private neurosurgeon and November 2000 VA 
psychiatrist statements opining a possible interrelationship 
between the veteran's service-connected knee disabilities and 
her diffuse osteoarthritic-type syndrome to include cervical 
and lumbar spine disease.  This evidence is clearly new, in 
that it is not redundant of other evidence previously 
considered.  Moreover, the evidence is material to the issue 
under consideration, as it includes testimony from the 
veteran, lay statements from family members, and statements 
from two doctors indicating a possible link between service 
and/or the veteran's service-connected disabilities, and as 
such bears directly and substantially upon the specific 
matter under consideration.  This evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  
Accordingly, the appellant's service-connection claim for 
cervical disc disease is reopened.  To this extent, the 
appeal is granted.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for cervical disc disease has 
been received and the claim is reopened.  To this extent, the 
appeal is granted.  



.

REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for cervical disc disease; the 
claim is REMANDED for de novo review.

In the present case, the Board finds that VA's redefined 
duties to notify and to assist a claimant, as set forth in 
the VCAA, have not been fulfilled regarding the issues 
remaining on appeal.  See VAOPGCPREC 7-2004.

Although the veteran contends that the claimed disorders are 
secondary to her service-connected knee and gynecological 
disabilities, the RO neither provided her with the 
regulations pertaining to secondary service connection, 
38 C.F.R. § 3.310 (2004) in the March 2002 statement of the 
case or the March 2004 supplemental statement of the case nor 
requested "that the claimant provide any evidence in the 
claimant's possession that pertains to [her] claim[s]."  
38 C.F.R. § 3.159(b)(1) (2004).  This should be done on 
remand to comply with notice provisions of the VCAA.

The Board observes that the veteran testified, and service 
medical records confirm, complaints of, and treatment for, 
neck (cervical spine) pain (in March 1973 and October 1974), 
back pain (in July 1976, February 1977, and November 1977), 
and nervousness and anxiety or depression (April 1974, 
October 1974, and April 1976) and that she was prescribed 
Valium on several occasions.  In the medical history portion 
of the veteran's March 1981 separation examination report, 
the veteran indicated that she had problems with swollen and 
painful joints.  A June 2000 VA gynecological examiner 
diagnosed the veteran with situational anxiety.  The June 
2000 VA joints examiner diagnosed the veteran with panic 
attacks and depression and indicated that magnetic resonance 
imaging (MRI) studies and X-rays reveal that the veteran has 
degenerative disc disease of the cervical and lumbar spine.  
It does not appear that either examiner had a copy of the 
claims file to review.  In a November 2000 statement, a VA 
psychiatrist opined that the veteran has depression secondary 
to chronic pain and a possible panic disorder; that there is 
a possible causal link between the residuals of her service-
connected post-hysterectomy hormonal decrease and depression; 
and that her service-connected chondromalacia was diagnosed 
in 1976 and, along with her cervical and lumbar spine 
disorders, may be part of a larger osteoarthritis syndrome.  
In a February 2001 statement, the veteran's private treating 
neurosurgeon indicated that the veteran's lumbar spine 
disorder and service-connected knee disabilities go back to 
the 1970's and that she has multiple joints involved in 
degenerative arthritic changes consistent with a picture of a 
diffuse osteoarthritis-type syndrome that are probably all 
related.  The veteran testified that she suffered from stress 
and anxiety/depression and was given Valium while in service 
and that she did not seek treatment in service, or for many 
years after service, due to the stigma attached to such 
treatment and her own denial of her mental disorder; that she 
might have injured her back during basic training or while on 
KP (lifting heavy trash cans) in service; that she wore a 
neck brace in late 1973 and early 1974; and that her claimed 
psychiatric and spinal disorders are related to her service-
connected post-hysterectomy hormonal decrease and bilateral 
chondromalacia.  

The Board notes that the duty to assist includes obtaining 
additional non-VA and VA treatment records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.   See also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The claims file contains VA 
treatment records from the Philadelphia VA Medical Center 
(VAMC) dated from August 1990 to December 1991 and from the 
Richmond VAMC dated October 8, 2004 and dated from May 1999 
to February 2000 and private treatment records from the 
Neurological Associates located in Richmond dated from July 
to November 1997.  Additional post-service treatment records 
from various Army hospitals and clinics, the Philadelphia 
Naval Medical Center, the Theresa A. Thomas Medical Center, 
Richmond Memorial Hospital, and the Commonwealth Podiatry 
Associates, P.C. dated from 1981 to 1993 submitted by the 
veteran in June 1996 in support of her original service-
connection claim are associated with the record.  On remand, 
the RO should attempt to obtain any missing VA and non-VA 
treatment records and the veteran should be scheduled for an 
examination to clarify whether any current psychiatric, 
cervical spine or lumbar spine disorder is related to 
service, or to a service-connected disability.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her since 
March 1981 to the present for any 
psychiatric or spinal disorder.  The RO 
should attempt to obtain missing records 
from each health care provider she 
identifies which might still be available 
and which are not already in the record, 
to include records from the VA Medical 
Center in Richmond, Virginia.  If records 
are unavailable, the health care provider 
should so indicate.  

2.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must request or tell the veteran to 
provide any evidence in her possession 
that pertains to her claims for service-
connection for a psychiatric or spinal 
disorders.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
remaining on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded psychiatric and 
orthopedic/neurologic examinations to 
determine the nature, extent and etiology 
of any psychiatric or spinal disorder 
found.  The claims file and treatment 
records must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examination(s), and 
the examiner(s) should so indicate in 
their reports.  The examiner(s) should 
determine whether any psychiatric or 
spinal disorder(s) is present, and, if 
so, the correct diagnostic classification 
and etiology of any disorder found.  All 
special studies or tests including MRI, 
X-rays, and psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiners are to 
be accomplished.  The psychiatric 
examiner must provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) score 
and an explanation of what the score 
represents.  The examination report(s) 
should include a detailed account of all 
pathology found to be present.  After the 
claims file is reviewed and a thorough 
clinical examination is conducted, the 
appropriate examiner(s) should offer an 
opinion as to: (1) whether the veteran 
has any psychiatric disorder or any 
particular disorder(s) of the spine, such 
as arthritis, and (2) whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder(s): 
(a) began during, or was aggravated 
(worsened), as the result of some 
incident of active service, to include as 
a result of basic training, KP duties, or 
surgeries performed, (b) was caused, or 
aggravated, by her service-connected 
bilateral chondromalacia patellae with 
arthritis and/or residuals of total 
abdominal hysterectomy with adhesive 
disease, uterine fibroids and C-sections, 
or (c) was manifested within one year of 
service discharge if arthritis is found.  

The examiner(s) should clearly outline 
the rationale for any opinion expressed 
and discuss the February 2001 private 
neurosurgeon and November 2000 VA 
psychiatrist etiological opinions.  If 
any requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

4.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claims, including any 
additional evidence obtained by the RO on 
remand.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case, which 
includes the provisions of 38 C.F.R. 
§ 3.310 (2004), and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and her representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



